4
NOTE: This order is nonprecedentia|.
United States Court of Appea|s for the Federa| Circuit
2009-3236
ELENA A. LOUCKS,
`Petiti0ner,
v_
MERIT SYSTEMS PROTECTlON BOARD§
Respondent.
Petition for review of the Merit Systems Protection Board
in SF315H090170-l-1.
ON MOT|ON
Before GAJARSA, Circuit Judge.
0 R D E R
Upon consideration of EIena A. Loucks' motions to reconsider this court's order
reforming the caption to designate the Merit Systems Protection Board as the respondent,
|T |S ORDERED THAT:
The motions are denied
FOR THE COURT
 mug lsi Jan Horba|y
Date Jan HorbaIy
C!erk
cc: Eiena A. Loucks l.l.l,roo1|§RFg)'FE_PFEALs sen
Dana DeLorenzo, Esq. H5 iEDmL °' sun
se l*|0V 1220U9
.|AN HORBALY
CLERK